DETAILED ACTION
Response to Amendment
The previous objection has been overcome by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous restriction and all previous rejections have been maintained and repeated.

	
	Claim Rejections - 35 USC § 102
Claim(s) 1, 3 and 6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (J. Mater. Chem. C, 2014, 2, 1472).
Lee (abs., 91478, schemes) discloses and an OLED comprising 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as HTL and 2,6-bis(3-(9H-carbazol-9-yl)phenyl)pyridine (26DCzPPy) as EML between electrodes. 
Claim(s) 1-3 and 6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goromaru et al. (JP 2010275255) listed on IDS and ISR.
Goromaru (claims, abs., examples, 12, 71, 162-164, 181-182, 211, 222-228) discloses an OLED comprising HTL:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 between electrodes. 

Claim(s) 1-3 and 6-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2015135625, US 20170084844 as English equivalent) listed on IDS and ISR.
Parham (claims, abs., examples, 1, 4, 26, 74-76, 158-159, Table 1) discloses an OLED comprising an EML comprising a TADF, 
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 as HTL between electrodes.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2015135625, US 20170084844 as English equivalent) listed on IDS and ISR.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
and 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
are functionally equivalent thermally activated delayed fluorescence (TADE) emitting materials.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced D1 with the aforementioned TADE because of their equivalent functionality as TADE emitters.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed invention.  

Claim Rejections - Double Patenting
Claim(s) 1-7 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. 16/333871.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘381 (claims 1-7) meets instant claims 1-7 in an anticipatory manner, because it discloses the claimed OLED comprising the claimed layers between electrodes:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale



	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant did not argue the previous ODP rejections.
The applicant attacked Lee, Goromaru, and Parham for they do not disclose a light emitting materials. The examiner reminds the applicant, as known to one of ordinary skill in the art, the light emitting layer of an OLED always comprises a host coupled with a dopant, as taught by Lee, Goromaru, and Parham.  Furthermore, the disclosed OLED materials of Lee, Goromaru, and Parham meet the claimed structure, so they would inherently capable of performing the claimed intended use of “light emitting”.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed composition, and the disclosed composition would inherently be capable of performed the claimed intended use.
Therefore, the previous restriction and all rejections have been maintained and repeated.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766